 CORNING GLASS WORKS569V. THE REMEDYAlthoughI have recommended dismissal of those portions of the complaintalleging thatRobert Tuppsand Howard Landoll threatened employees, in themanner specified in the complaint,I have found that Respondent has engaged inunfair labor practices in violation of Section 8(a)(1) of theAct, Ishall recommendthat it cease and desist therefrom and take certain affirmative action designed toeffectuate the policiesof the Act.It having been found that surveillance of the employees of Respondent attendinga union meeting interferedwith,restrained,and coerced employees,I recommendthatRespondent be ordered to cease and desist from in any like or related mannerinfringing upon rights guaranteed,to its employees by Section7 of the Act.Uponthe foregoing findings of fact,and upon the entire record in the case, Imake the following:CONCLUSIONS OF LAW1.Respondent is engaged in commerce within the meaning of Section 2(6) and(7) of the Act.2. International BrotherhoodofTeamsters,Chauffeurs,Warehousemen andHelpersof America,TeamstersLocal No.20, is a labor organization within themeaning of Section 2(5) of the Act.3.By taking moving pictures of employees attending or leaving a union meeting,the Companyhas engaged in surveillance and has thus interferedwith,restrained,and coerced employees in the exercise of rights guaranteedby Section 7 of theAct, and hasthereby engaged in and is engaging in unfair labor practices withinthe meaning of Section 8 (a) (1) ofthe Act.4.Respondent has not threatened its employees with loss of employment, shutdown of the plant,removal of the plant,or other reprisals because of their unionactivities,sympathies,affiliation,and membership.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]Corning Glass WorksandAnthony Kabbaze.Case No. 1-CA-3046.November 3, 1960DECISION AND ORDEROn July 15, 1960, Trial Examiner James F. Foley issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report and a brief in support thereof.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Rodgers, Jenkins, andFanning].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings arehereby affirmed.The Board has considered the entirerecord in this case, including the Intermediate Report, the exceptions,.12 9 NLRB No. 69. 570DECISIONS OF NATIONAL LABOR RELATIONS BOARDand the brief, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.ORDERUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Corning GlassWorks, its officers, agents, successors, and assigns, shall:1.Cease and desist from interfering with, coercing, or restrainingemployees in the enjoyment of the right to engage in concerted ac--tivity, guaranteed by Section 7 of the Act, or discouraging member-ship in the American Flint Glass Workers Union of North America,AFL-CIO, its Local 1007, or any other labor organization, by refusingto hire employees because of their prior concerted activity, or likeor related conduct.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer Anthony Kabbaze the same or substantially equivalentjob, which Corning Glass Works refused to give him because of priorconcerted activity, without prejudice to his seniority and other rightsand privileges he would have enjoyed had he not been denied employ-ment, and make him whole for any loss of earning he may have suf-fered by reason of the refusal to hire him, in the manner set forth inthe section of the Intermediate Report entitled "The Remedy."(b)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll records, social secu-rity payment records, timecards, personnel records and reports, andall other records necessary to the determination of the loss of earningssuffered by Kabbaze by reason of the refusal of Respondent to hirehim, and other rights under the terms of this Order.(c)Post at its plant at Central Falls, Rhode Island, copies of thenotice attached hereto marked "Appendix." 1Copies of such notice,to be furnished by the Regional Director for the First Region, shall,after being duly signed by an authorized representative of the Re-spondent, be posted immediately upon receipt thereof, and be main-tained by it for a period of 60 days thereafter, in conspicuous places,including all places where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any other material.(d)Notify the said Regional Director, in writing, within 10 daysfrom the date of this Order, what steps the Respondent has takento comply herewith.1In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order." CORNING GLASS WORKSAPPENDIXNOTICE TO ALL EMPLOYEES571Pursuant to a Decision and Order of the National Labor RelationsBoard, and in order toeffectuatethe policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT interfere with,restrain,or coerce our employeesin the exercise of the right to engage in concerted activity, ordiscourage membership in the American Flint Glass WorkersUnion of North America, AFL-CIO, its Local 1007, or any otherlabor organization, by refusing to hire an applicant for employ-ment because of his prior concerted activity, or by like or relatedconduct.WE WILL offer Anthony Kabbaze the same or substantiallyequivalent job he wasrefused,because ofhis prior concertedactivity,without prejudice to his seniority or other rights andprivileges he would have enjoyed and had he not been deniedemployment.WE WILL make Anthony Kabbaze whole for any loss of earningshe may have suffered byreasonof our discrimination against him.All our employees are free to become or remain members of theAmerican Flint Glass Workers Union of North America, AFL-CIO,itsLocal 1007, or any other labororganization,or to refrain fromsuch membership, except to the extent that this right may be affectedby an agreement authorized by Section8 (a) (3) ofthe Act, as modifiedby the Labor-Management Reporting and Disclosure Act of 1959.CORNING GLASS WORKS,Employer.Dated----------------By-------------------------------------(Representative)(Title)Thisnotice must remainposted for 60 days from the date hereof,and mustnot be altered, defaced, or covered by any othermaterial.INTERMEDIATE REPORTSTATEMENT OF THE CASEThis case, brought under Section 10(b) of the National Labor Relations Act, asamended(61 Stat. 136), herein called the Act, on a charge filed by Anthony Kabbazeon October 29, 1959,was heard by the duly designated Trial Examiner in Providence,Rhode Island,on March 11,1960, on a complaint of the General Counsel datedDecember 21, 1959,and answer of Respondent Corning Glass Works dated De-cember 29, 1959.The complaint alleges that Respondent Corning Glass Works(herein calledRespondent)discriminatorily refused to hire Anthony Kabbaze,the Charging Party,on or about October 5, 1959, and continues this discriminatory refusal, therebydiscouraging membership in the American Flint Glass Workers Union of NorthAmerica, AFL-CIO(herein called the Union),in violation of Section 8(a)(3)of the Act.It also alleges that by this discriminatory refusal,Respondent has 572DECISIONS OF NATIONAL LABOR RELATIONS BOARDinterferedwith, restrained, and coerced employees in the exercise of the rightsguaranteed employees in Section 7 of the Act, thereby engaging in unfair laborpractices in violation of Section 8(a)(1) of the Act.Upon the entire record, and from my observation of the witnesses, I hereby makethe following:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF RESPONDENTThe complaint alleges and the Respondent admits that Respondent is a New Yorkcorporation with its principal office and place of business at Corning, New York,and at all times material herein Respondent has maintained a place of business inCentral Falls, Rhode Island, herein called the Central Falls plant.Respondent'sCentral Falls plant is engaged in the manufacture, sale, and distribution of glassproducts, and annually sells and ships to points outside the State of Rhode Islandproducts with a value in excess of $50,000. I find that Respondent is engaged incommerce within the meaning of Section 2(6) and (7) of the Act, and that assertionof jurisdiction is warranted.II.THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The issueThe issue in this case is whether Respondent refused' to hire Anthony Kabbaze,the Charging Party, because of his prior concerted activity at Owens-Corning Fiber-glas Corporation, of Ashton, Rhode Island, thereby discouraging membership in theUnion, and by such a refusal to employ, interfered with, restrained, and coercedemployees in the exercise of rights guaranteed in Section 7 of the Act.B.General backgroundKabbaze, the Charging Party, had been actively employed from May 1950 toAugust 6, 1959, by Owens-Corning Fiberglas Corporation (herein called Fiberglas).His occupation was that of machine operator on the "D" shift of that plant.OnAugust 7, 1959, approximately 28 of the employees on the "D" shift went out onan economic strike and picketed the plant.The strike ended on September 18, 1959.Since the "D" shift furnished basic materials to the other shifts, the strike of theemployees on that shift placed the remainder of the plant virtually at a standstilland kept the major part of the employees idle.Kabbaze and John J. Mungo, anotheremployee, were the strike leaders.Their names were mentioned in the newspapers,Pawtucket Times and Woonsocket Call, in connection with the strike. In theAugust 10, 1959, issue of the Pawtucket Times it was stated that the Governor ofRhode Island had sent a telegram to management and to Kabbaze and Mungocontaining the proposal that the State of Rhode Island arbitrate the dispute.Kabbaze's picture also appeared on television in connection with the dispute.The Respondent owned 31i percent of the stock of Fiberglas at the time thelatter was being struck.Fiberglas is a Delaware corporation.Respondent has beenenjoined by court order since June 1949 from voting its stock in Fiberglas in any.election for a director for that company.C.Kabbaze's application for employmentKabbaze and Frank McKenna, who had also worked at Fiberglas, applied foremployment at Respondent's Central Falls plant on September 18, 1959.2 Both of1 The only conduct of Respondent involved in this proceeding is that which transpiredat its Central Falls plant.Respondent operates 11 other plants elsewhere in the UnitedStates.2McKenna's application for employment at Respondent's Central Falls plant, which wasIn evidence, contained his statement that he had been replaced at Fiberglas.He hadbeen employed there approximately 91/ years.He had been on the picket line at Fiberglas,and had been replaced during the strike.At the time of the hearing, an unfair laborpractice charge had been filed against Fiberglas by the Union on behalf of 84 employeesin connection with Respondent's activity about and during the time of the strikeOneof the 84 employees was Kabbaze It appears to the Trial Examiner that Kabbaze, like CORNING GLASS WORKS573them receivedemployment application forms.Therewere 8 to 10 other applicantspresent.Kabbaze filedhis application before leavingthe plant, while McKennabrought his home with him, and filed it on September19, 1959,the nextday.Theapplications were filed with Mrs. GermaineLaRocque, the secretaryand receptionistfor RussellWhite, thepersonnel manager whodid the hiring.3She told Kabbazewhen he filed his application that personswerehiredby application.Mrs.LaRocque'soffice andMr. White'soffice opened off a receptionroom.The threerooms made up a suite of officesfor thepersonnel manager.The productionmanager informedWhite on Thursdayevening, Septemebr 17,1,959, thatRespondent needed additional employees.One ofRespondent'sotherplants wasunable to fillan order for aproduct which the Central Falls plant alsomanufactured.The Central Falls plant undertook to fill part of the order.Thisnecessitated the hiring of a substantial number oftemporaryemployees ina hurry .4That evening,Whiteplaced a noticeon the bulletin board in the cafeteria andinformed employeesthat theRespondent was hiringso that theycould so informfriends andrelatives.Respondenthad a policy of favoring applicants who weiefriends or relatives of employees,as well as formeremployees.White also calledformer employeeswhom hethought would be available.On September 19, 1959,PersonnelManagerWhite hiredBenjaminHammond,a former employee,who had beenon the picket line with Kabbaze atFiberglas.5Hammond filed his application on the morningof September 19, a Saturday.Whitetold him toreportMonday morning,September 21, for a physical.McKenna, who,had accompanied Kabbaze to Respondent's plant onSaturday,September 18,informed Kabbaze on September 19 that he had been hired. As previouslystated,McKenna filed his applicationon September 19, 1959.He was not a former em-ployee or a relative ofan employee.Although the recordis silent on the matter,apparently,he hadbeen interviewed by White on Saturdaymorning,September 19,1959.The evidenceof record shows thatan interview usually precedes hiring.Thisis so at least in the case of an applicationwho had not previously worked forRespondent.On Monday,September21, 1959, Kabbaze returned to the CentralFalls plant andaskedMrs. LaRoque if there was any word onhis application.She replied thatthere wasnone as Personnel ManagerWhite wasout of thecity.She indicated sheexpectedhim to be gone2 or 3 days.White had left on Saturdayafternoon,September 19, 1959,to take his son to school in Indiana.He returnedon September22, 1959.On September23, 1959,Kabbaze again returnedto theCentral Fallsplant.This timehe waswith Hammond,who was totake physicaland eye ex-aminations.6He had appeared at the plant on September21 forthe examinations,but was told White wasout of thecity.White sawKabbaze and Hammond in agroupof seven or eight applicants who were standing in the lane leadingto the doorof the Central Falls plant.Theseapplicants,who had worked at Fiberglas, told himthey wishedto see him.He askedthem if theyhad filled out application formsand had left theirtelephone numbers.Theyreplied thatthey had.White then saidthat that was all he couldtell them at that time.All of them leftexceptKabbazeand Hammond.White asked Hammond if he was there to take aphysicalexamina-tion.Hammond repliedthathe was.Kabbaze saidthat he would waitfor Ham-mond.White saw Hammond briefly in his office and Kabbaze waited in the outeroffice or reception room.Hammond then proceeded to the second floor for theexaminations.McKenna, had been replaced at Fiberglas during the strike at that Company's premisesKabbaze notified the Union'sLocal 1007 of his filing of the charge in this proceedingshortly after he filed it on October 29, 19599RussellWhite had been employed as personnel manager for 14 years by Respondent.Prior to his employment with Respondent,he had been assistant to the personnel man-ager,and training coordinator,at Fiberglas.At the time of the conduct in issue,liewasinstructor in industrial relations at the University of Rhode Island and Bryant College4 Pursuant to its collective-bargaining contract,Respondent hires only for laborers'jobs at the minimum rate.Jobs with higher classifications and rates are posted in theplantEmployees with seniority are given these jobs.5Hammond's father, who had died shortly before September 18, 1959, had worked for35 years at Respondent's Central Falls plant,and had been a pensioner of Respondent'sat the time of his death.White's acquaintance with Hammond dated back to the timeWhite was assistant personnel manager at Fiberglas.Hammond had been employed atFiberglas for 17 years.9 All applicants selected by Personnel Manager White were required to take eye andphysical examinations 574DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhen Hammond returned to the personnel office, he had a conversation withWhite in the latter's office.In the course of the conversation,Hammond said to Whitethat the person in the outer office was Mr. Kabbaze,and asked if he would talk tohim, that he had a wife and children to support.Kabbaze had asked Hammond tosay a good word to White about him.White replied that he was not hiring that day,but that he would talk to him.When Hammond left White to see Mrs. LaRocque to "sign in," White motionedKabbaze to come into his office.The latter went into White's office.According to Kabbaze, White opened the conversation.He said, "You are Mr.Kabbaze," and Kabbaze replied, "Yes," whereupon White stated that Kabbaze's namehad been in the papers,and that he was going to have a rough time getting a job.He told him,saidKabbaze,that going to a nonunion plant would be a waste of time,that even in a union plant they would be a little afraid to hire him.White asked himat this point if he had filed an application,and if he had a telephone number.Kab-baze answered "yes" to both questions, and White then said that Respondent hired byapplication,and that if anything came up he would call him.He advised againstKabbaze coming in every day, saying that he would just be a nuisance.Kabbazeclaims that he then told White that at Fiberglas he was not a ringleader just out tocause trouble as the papers appeared to identify him, but a spokesman elected by theemployees to talk in their behalf.White replied that it may be so,but that manage-ment would still be leery of him.On the other hand, White testified that he asked Kabbaze if he had filled out anapplication and left his telephone number, and that Kabbaze answered that he had.According to White that was the end of the conversation.White testified that at thetime he interviewed Kabbaze on September 23, Kabbaze's name was a little familiarto him because he had an interest in Fiberglas,and he read the Pawtucket Times occa-sionally.He recognized him as one of the applicants he had seen earlier in the laneleading to the door of the Central Falls plant.Kabbaze testified that he returned to the Central Falls plant about a week later.White was not at the plant.He then testified that on October 5, 1959, he ran intoJerry Fitzgerald, a fellow employee at Fiberglas, who told him that he and eight otherFiberglas employees had been hired by Respondent.According to Kabbaze, hevisited the Central Falls plant shortly after lunch on October 5 to see Personnel Man-ager White.He saw him. He was the only one besides White in White's office.Hedid not recall whether there was anyone in the reception room.His testimony isthatWhite said that it would be impossible to hire him because his name was linkedwith the Fiberglas strike, that if he hired him he would be on the spot with the fore-man and production manager.They would want to know if he, White, was hiringtroublemakers.White further said, according to Kabbaze, that it was a waste of timefor him to come to the plant any more.On direct examination,White testified that on October 5, when Kabbaze appearedin his office,he asked him if he wished to see him.Kabbaze said yes, and went intoWhite's office.White asked him if he had filed his application.Kabbaze said heheard they hired through friends, and he mentioned that Fred Izza, president of Local1007 of the Union,was a friend of his.He then wished to know what his chanceswere, and White replied that they were not very good.Kabbaze asked if he waswasting his time coming to the plant.White answered that as long as they had histelephone number and application,there was nothing else for Kabbaze to do.Therefollowed Respondent counsel's question,"Did you say anything with regard to .he might have a problem or trouble finding employment?", and White answered that"I may have said something like that,I didn'twrite it down or anything.I do remem-ber sayingto people, it was common knowledge in our area that Fiberglas people werehaving difficultygettingjob.. ."On cross-examination,White gave this version of the conversation of October 5,between him and Kabbaze:On that occasion I was sitting in my office,as far as I recollect, and he came intothe outer office and he was standing there, and I said,"Do you want to see me?"and he said, "Yes," and came into my office and sat down. I asked him how hewas making out, he said,"Not so well."This is all as far as I can remember, Idon't remember the words,but to my impression that was the general subjectstalked about.He said he wasn'tmaking out so well, I told him I thought his bestbet was to try to get a job in a Union shop because I thought plants withoutUnions might consider him a troublemaker.Thenin response to the question,"Why mightthey consider him a troublemaker?",White replied: CORNING GLASS WORKS575Because his name andpicture hadbeen inthe paper, and I thinknumbers ofpeople mightassociate him as aleaderor a personthey mightnot wantin theirplant.White alsotestified on cross-examination,that he had heard Kabbaze's name men-tioned inRespondent's Central Fallsplant, that he had many friends there, and thathe was pretty well acquainted with Kabbaze's activities at Fiberglas during the courseof the strike there from what he had read in the paper.He had previously testifiedthat he had read about the strike in the Pawtucket Times.D. Respondent's defense of its refusal to employ KabbazeWhite testified on direct examination that he decided not to employ Kabbaze whenhe first saw him in his office on September 23, 1959.His testimony is that he sizedKabbaze up during a conversation of a couple of minutes.White stated that he sawKabbaze as a person looking to Hammond to put in a good word for him, as a fellowwho had let the people he had come to the plant with go up the lane to the street,while he hung around thinking he could probably get in by his knowledge that Ham-mondwas a friend of his or knew him, and that he was playing the angles.White, sohe testified, immediately formed the impression that he was a "kind of a cagey wiseguy."According to White, he received such short notice to hire additional people, hehired people with a first look at them.He obtained a quick impression from the ap-plications and the way they talked when he interviewed them.He tried to get an ideaof what sort of person they were, whether friendly or antagonistic, and whether theywere the type of person who might be a good employee.White testified that hefollowed this procedure in making up his mind not to hire Kabbazeafter he inter-viewed him.White testified on direct examination that Respondent's Central Falls plant receivedabout 200 to 300 applications during the period of September 18 and 19, 1959, andthat it hired about 90 persons at that time and about 25 additional persons on orabout October 5, 1959.And he testified that the people who were contacted firstwere those who had previously worked at the Central Falls plant, and had beenrecommended by others, and some people from Fiberglas like Hammond. He statedthat 25 percent of those hired were from Fiberglas, 25 percent of the applicants werefrom Fiberglas,30 percent of those hired had no-association with Respondent orFiberglas,and 45 percent of those hired were former employees or those havingfriends or relatives already working for Respondent.,On cross-examination, White again testified that he did not hire Kabbaze on October5 because of the "snap decision"he made on September 23. He said that he was ofthe same frame of mind after talking to Kabbaze on October 5, because he had madehis original impression and that was it.White's cross-examination further disclosedthat although he had retained a considerable number of the applications filed duringthe period of September 18 to October 5, 1959, he did not have Kabbaze's, that hehad discarded it since he did not desire to employ Kabbaze.White denied that hesaid to Kabbaze that he would not hire him because of his union activity or strikeactivity.On cross-examination,counselfor General Counsel referred Whiteto two sum-maries, one dated November 25, 1959,and one dated November 28, 1959, which weresent to White under a letter dated November 30, 1959,from a field examiner attachedto the Regional Office by the name of Dwyer.White remembered seeing the twosummaries,which were summaries of statements made by White to Dwyer on orabout November 25 and 28, 1959,regarding Kabbaze's application for employment.White also recalled a letter dated December 1, 1959,he sent to Dwyer in which heagreed that the statements attributed to him in the memoranda were his statements.In the memorandum of November 28, 1959,itwas stated:White volunteered the information that he did tell Kabbaze he would probablyfind it hard to find employment because of his strike activity at Fiberglas.White admitted that what was stated in the November 28 memorandum was true.Next counsel for General Counsel referred White to the statement in the November25 memorandum which reads as follows:White does not recall in response to a question that he said if he hired Kabbazesomeone else might say to him that he was hiring a troublemaker in view of hisname being in connection with a strike at Fiberglas; White said it sounded likesomething he could have said, and if he said it it was with the idea in mind ofgetting him out of the office. 576DECISIONS OF NATIONAL LABOR RELATIONS BOARDAfter quoting this statement to White, counsel for General Counsel asked him,"Did you say that to Mr. Kabbaze?"White replied, "Whatever I said there I mayhave said."Then counsel for General Counsel repeated this answer of White, where-upon White said, "It is possible.As I told you a few moments ago, I don't tell aperson why I don't hire him, I usually tell him something so he will leave."E. Respondent's relations with its employees collective-bargaining representativeIt is undisputed that since 1951 Respondent has had collective-bargaining agree-ments with the Union and its Local 1007 and that its relations with the Union and thelocal have been what is considered the best of relations between management andlabor.The record is devoid of any evidence that either the Respondent or PersonnelManager White had any intention of discouraging membership in the Union or itsLocal 1007.F.Concluding findingsFrom the analysis of the testimony set out above, I credit the testimony of Kabbazeas to what transpired in the conversations between him and Personnel ManagerWhite on September 23 and October 5, 1959.Kabbaze s testimony remained un-shaken, while White finally admitted that he may have said to Kabbaze that he wouldhave a difficult time securing employment because of his strike activity at Fiberglas,and may also have said to Kabbaze that if he hired him someone else might say tohim that he was hiring a troublemaker in view of his name being connected with thestrike at Fiberglas.I conclude and find from Kabbaze's testimony and the admissions by White thatthe latter refused to employ Kabbaze because of his concerted activity at Fiberglas.Evidence corroborative of Kabbaze's testimony in addition to White's admissions isthe evidence that Kabbaze was a very early applicant, that he had had many yearsof experience, that other strikers at Fiberglas were hired even though they appliedafter Kabbaze did, and that 30 percent of those hired were not friends nor relativesof the employees of Respondent's Central Falls plant nor former employees of thisplant, and that Kabbaze's application had been discarded although many otherapplications had been retainedIn view of the above evidence, I do not give any weight to White's conclusionarytestimony that he decided not to hire Kabbaze on September 23, because of an im-pression that Kabbaze was a "cagey wise guy" because he did not leave the plantwhen the other former workers at Fiberglas left, and he attempted to secure pref-erence in hiring by reason of Hammond's acquaintance with White.Hammond wasalso a former employee of Respondent, as was his father. Since Respondent had anestablished policy of favoring applicants who were friends or relatives of employees,it is difficult to credit White's testimony that he still had the impression that Kabbazewas a "cagey wise guy" after talking to Hammond.Hammond asked White to inter-view him, and told him that Kabbaze was in need of a job to support his wife andchildren.Kabbaze's desire for employment is understandable.He and Hammondhad sought employment elsewhere on September 23, before they appeared at theCentral Falls plant at noon on that date.Kabbaze's method of getting to see Whiteby saying he would wait for Hammond with the hope that Hammond would havethe opportunity to ask White to interview him, while somewhat of a "sharp" move,appears to be of the nature of many of the ways to which an applicant resorts toget to see a personnel officer.Kabbaze's financial plight called for some degree ofingenuity.Nor do I credit White's statement that while he may have said to Kab-baze that he could not hire him because he would be considered as one who hiredtroublemakers, he gave this reason to Kabbaze only to get him out of the office, andthat it was not the reason for his refusal to hire him.The best evidence of a person'sstate of mind is what he says and does.''What White said -and did persuade me todiffer with him.I conclude and find that Respondent's refusal to hire Kabbaze because of hisconcerted activity at the Fiberglas plant violated Section 8(a) (1) of the Act. Ialso conclude that by this conduct Respondent violated Section 8(a)(3) and (1) ofthe Act.While the evidence does not disclose that Respondent intended to dis-courage membership in the Union, or its Local 1007, it was a foreseeable conse-quence of its conduct .87 American Communications Assn, 0.1.0, et al. v. Douds,339 P S 382,411.2 Wigmore,Evidence(3d ed.), §§244, 256,at seq.8 The Radio Offeers' Union of the Commercial TelegraphersUnion, AFL v. N.L.R B ,347 U.S. 17, 45-46, 51 DOUGLAS AIRCRAFT COMPANY,INC.577IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the Operations of the Respondent described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow thereof.V.THE REMEDYHaving found that the Respondent has engaged in a certain unfair labor practice,Iwill recommend that it cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Respondent's conduct does notdisclose any intent to engage in other conduct proscribedby the Act.I shall recom-mend that Respondent be ordered to cease and desist from interfering with, re-straining,and coercing its employees,and from discriminating against employees todiscourage membership in the Union or any other labor organization,by refusing tohire an applicant for employment because of his prior concerted activity, or by likeor related conductI shall also recommend that Respondent offer to AnthonyKa,bbaze the job he applied for on September 18, 1959, or a substantially equivalentjob, without prejudice to his seniority and other rights and privileges,and make himwhole for any loss of earnings he may have suffered by reason of Respondent's dis-crimination against him,by payment to him of a sum of money equal to that whichhe normally would have earned as wages from the date he would have been placedon Respondent's payroll, absent its unfair conduct, to the date of Respondent's offerto hire him,less his earnings during said period, to be computed on a quarterly basisin the manner established by the Board in F.W. WoolworthCompany,90 NLRB289, 291-294.I shall also recommend that Respondent make available to the Board,upon request,payroll and other records to facilitate the determination of the amountdue and other rights under this recommended remedy.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.The Respondent is engaged in commerce within the meaning of Section 2(6)and (7)of the the Act, and the American Flint Glass Workers Union of NorthAmerica,AFL-CIO,and its Local 1007, are labor organizations within the meaningof Section 2(5) of the Act.2.By refusing to hire Anthony Kabbaze, the Respondent has engaged in and isengaging in an unfair labor practice within the meaning of Section 8(a)(1) and (3)of the Act.3.The aforesaid labor practices are unfair labor practices affecting commercewithin the meaning of Section 2 (6) and (7)of the Act.[Recommendations omitted from publication.]Douglas Aircraft Company, Inc.andAlfred E. Posner.Case No.91-CA-3777.November 3, 1960DECISION AND ORDEROn June 14, 1960, Trial Examiner James R. Hemingway issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report, together with a supportingbrief.129 NLRB No. 73.586439--61-vol. 129--38